10

11

12

13

14

is

16

1?

18 |

19

20

21

22

23

24

28

26

27

238

29

 

 

Case 3:19-cr-05337-CVB Document 3 Filed 08/16/19 Page 1 of 2

 

FILED LODGED

Aug 16, 2019

CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY DEPUTY

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, No. CRI9- 5337
Plaintiff, |
v. INFORMATION
KYOKO YAMASHITA, (Misdemeanor)
Defendant.

 

The United States Attorney charges that:

On or about July 3, 2019, at Joint Base Lewis-McChord, Washington, within the
Western District of Washington, and within the special maritime and territorial jurisdiction
of the United States, KYOKO YAMASHITA, did take and carry away with intent to steal
and purloin property of the United States government located at the McChord Field Base
Exchange, of a value not in excess of One Thousand Dollars ($1,000.00).

il

Ml

fil

INFORMATION Department of the Army

United States v. KYOKO YAMASHITA . Special Assistant United States Attorney
pg. | Office of the Staff Judge Advocate

Box 339500 MS.69

Joint Base Lewis-McChord, WA 98433-9500
(253) 477-1918 ~ (253) 477-1916 Fax
usamny.jblm.i-corps.list.sja-sausa@mail.mil

 

 
10

11

12

13

14

i5

16

17

18

i9

20

21

22

23

24

258

26

27

28

29

 

 

Case 3:19-cr-05337-CVB Document 3 Filed 08/16/19 Page 2 of 2

All in violation of 18 U.S.C. §§ 7 and 641.
DATED this 15th day of August, 2019.

BRIAN T. MORAN
United States Attorney

 

BRANDEN R. NETHKEN
Special Assistant United States Attorney

INFORMATION Department of the Army
United States v. KYOKO YAMASHITA Special Assistant United States Attorney
pg. 2 Office of the Staff Judge Advocate

Box 339500 MS 69

Joint Base LewiseMeChord, WA 98433-9500
(253) 477-1918 = (253) 477-1916 Fax
usarmy.jblm.i-corps.list.sja-sausa@mail.mil

 

 
